Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	In response to amendment filed on 04/22/2021, claims 1-2, 10-12, 15-16 have been amended. Claim 17 is new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-2 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 20160234470 A1) in view of Murata (US 20150271293 A1)

	In regards to claim 1, Honda teaches, An information processing system for transmitting data relating to an image to be displayed, the information processing system comprising:  (See abstract and fig. 7)
10a hardware processor configured to store, in a hardware memory, a setting for using an external service, the setting for using the external service being stored in association with a user among one or more users; (See figs. 2-3, CPU 100, ROM, RAM, storage unit, See paragraph 46, In this example the storage unit 103 stores …a program for the projector 1 to implement the email sending function (hereinafter referred to as "email sending program").  The email sending program may be stored in the ROM 101. Examiner’s view of limitation, “among one or more users” does not impose any particular limit…paragraph 51, The RAM 102 controlled by the CPU 100 executing the email sending program is an example of the second storage unit 15.  The CPU 100 executing the email sending program is an example of the encryption unit 16. Email sending program comprises a setting as shown in fig. 7 accommodating many users for The projector 1 stores, in the storage unit 03…information indicating the content of customization (hereinafter referred to as "customization information"), in association with each other). Examiner requests for clarification of “setting”)
15store, in the hardware memory, transmission destination setting information in which the external service is set as a transmission destination to which the data is addressed, the transmission destination setting information being 20stored in association with a user among the one or more users; (See figs. 2-3, CPU 100, ROM, RAM, storage unit. Also see figs. 7-8, S3, and paragraphs 62, 64, IF box 3 reads transmission destination information from an RFID tag (an example of a wireless tag) via the RFID reader/writer 302.  The reading of the transmission destination information is carried out as the user holds an RFID card with an RFID tag incorporated over the RFID reader/writer 302.  The RFID card is a card issued in advance for the user utilizing the image transmission system TS, for example, a staff identity card or a student identity card or the like.  On the RFID tag, an email address, user ID and password for encryption, unique to the user carrying the RFID card, are stored as the transmission destination information. In Step S3, the control unit 300 stores the transmission destination information received from the IF box 3 into the RAM 102.)
identify the one or more users; and (See fig. 8-9, paragraphs 61-63, identifying a user by RFID card scan)
transmit, over a wired or wireless communication network, the data to the transmission 25destination corresponding to the external service,-95- based on the transmission destination setting information associated with each of the identified one or more users, (See fig. 1, 8, 10, paragraphs 66-70, pressing send button to transmit data to the transmission destination corresponding to the external service (i.e. user’s email address). Also see paragraphs 62-64 and fig. 10, data input in fig. 10 reflects transmission destination setting information) …wherein the data is collectively transmitted to the different transmission destinations that have been set, by the hardware processor, as destinations to which the data is to be transmitted.   (See fig. 9, paragraphs 62-63, 78-79, each user has its own different identity (i.e. email) in RFID card). Also see fig. 8 and paragraphs 61-71, steps in fig. 8 can be repeated for other users of different RFID card, which leads to sending file to a different email address or transmission destination)
Honda does not specifically teach, transmission destination setting information being stored in association with…transmission destination types of the external service…transmit…the data…based on the…transmission destination types of the external service, the transmission destination corresponding to the transmission destination types of the external service being different for each of the one or more users,
	However, Murata further teaches, transmission destination setting information being stored in association with…transmission destination types of the external service…transmit…the data…based on the…transmission destination types of the external service, the transmission destination corresponding to the transmission destination types of the external service being different for each of the one or more users (See figs. 16 and 18, and paragraphs, 129-130, transmitting data or content based on selected external devices which belong to different users. Also see paragraph 70, storing device ID of the provision terminal 21 and receiver terminal 24 into a storage such as a hard disk drive)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Honda to further comprise system taught by Murata because improvement in convenience in distributing data is achieved (paragraph 12) and allowing transmission of content at variety of destinations simultaneously makes data transmission much simpler.



In regards to claim 2, Honda-Murata teaches the information processing system according to claim 1, wherein the hardware processor is further configured to display, on a screen, the transmission destination corresponding to the transmission destination types of the external service that is different for each of the one or more users, 20and accept, from a user among the one or more users, an operation of excluding the transmission destination corresponding to the transmission destination types of the external service, from one or more of the transmission destinations to 25which the data is addressed. (See fig. 9, paragraphs 62-63, 78-79, each user has its own different identity 



In regards to claim 13, Honda-Murata teaches the information processing system according to claim 1, wherein the external service 5includes at least one of a storage service and a mail service. (See fig. 7, input for “email address”, where data is sent to mail service)

In regards to claim 14, Honda-Murata teaches the information processing system according to claim 1, wherein the hardware processor is further configured to identify a detected user, among the one or more users, associated with 15identification information, based on the identification information read from an integrated circuit (IC) card of the detected user.  (See fig. 8, step S1-S4, identifying user, figs. 9-10, fig. 1, IF box 3 comprising RFID card (i.e. contactless IC card) reader/writer 302)


Claims 15-16 are similar in scope to claim 1, therefore, they are rejected under similar rationale as set forth above.



Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 20160234470 A1) in view of Murata (US 20150271293 A1) in view of Nakayama et al. (US 20050049934 A1)

5 In regards to claim 3, Honda-Murata teaches the information processing system according to claim 1.
Honda-Murata does not specifically teach, wherein the hardware processor is further configured to acquire schedule information, in which the one or more users are registered, from a schedule 10service included in the external service, and set the one or more users registered in the schedule information, as the identified one or more users.
However, Nakayama further teaches, wherein the hardware processor is further configured to acquire schedule information, in which the one or more users are registered, from a schedule 10service included in the external service, and set the one or more users registered in the schedule information, as the identified one or more users. determines whether or not any destination device ID stored in the schedules matches the device ID received from the device on the user side... in Step S234, and the detected schedule is read out from the schedule generating unit 204 so as to be transmitted to the device which has made a query for the schedule.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Honda-Murata to further comprise system taught by Nakayama because enabling scheduling feature allow user to receive content on the date/time that he wishes to receive it, preventing one from receiving one when he is not using the device. 

In regards to claim 7, Honda-Murata -Nakayama teaches the information processing system according to claim 3, wherein the hardware processor is further configured to acquire the schedule 10information by using the setting for using the external service stored in association with a user identified first among the one or more users. (See rejection of claim 3 set forth above regarding acquiring the schedule information disclosed by Nakayama. Honda further discloses acquiring user information using the setting (i.e. email sending function automatically entering user’s email address, see claim 1) when user scans his RFID card as taught in fig. 8, S1-S4, “update setting screen”)

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 20160234470 A1) in view of Murata (US 20150271293 A1) in view of Nakayama et al. (US 20050049934 A1), and further in view of Mercer (US 20120047365 A1)

In regards to claim 6, Honda-Murata -Nakayama teaches the information processing system according to claim 3.
Honda-Murata -Nakayama teaches transmit the data to an e-mail address of another user (Honda, fig. 7, 10, input area for entering any email address) however does not specifically teach, wherein the hardware processor is further configured to transmit the data to an […device] of another user in response to determining that the identified one or more users include the another user for which the setting for 25using the external service and the transmission-98- destination setting information are not stored in association with the another user. 
However, Mercer further teaches, wherein the hardware processor is further configured to transmit the data to an […device] of another user in response to determining that the identified one or more users include the another user for which the setting for 25using the external service and the transmission-98- destination setting information are not stored in association with the another user. (Paragraph 21, database 110 may also store other information related to user accounts and/or devices…paragraph 24, stores program code for a new member routine 600 (see FIG. 6, discussed below) and a file drop vault routine 700 (see FIG. 7, discussed below).  In addition, the memory 250 also stores an operating system 255, and member public key 360 (see FIG. 3, discussed below)… paragraph 28, The memory 350 stores program code for, among other things, a file-drop-vault-application file receiving routine 1000 (see FIG. 10, discussed below), as well as program code and/or an identifier for member widget 370, member public key 360, and member private key 365…paragraph 22, multiple additional member devices and/or non-member devices may be present.  In some embodiments, non-member device 105 may act as a "sponsored member" device, to verifiably receive files from, as well as send files to, member device 300...paragraph 30, non-member device 105 may not ordinarily include program code and/or an identifier for member widget 370.  Similarly, unless non-member device 105 were sponsored by a member (see, e.g., FIG. 5, discussed below), non-member device 105 may not ordinarily include program code for file-drop-vault-application file receiving routine 1000. Also see paragraph 55-57, 62-63, non-member does not have member 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Honda-Murata -Nakayama to further comprise system taught by Mercer because Mercer provides safer way to transfer/receive files between users by distinguishing between non-member and members, and further verifying file transfer (paragraph 5, fig. 5). 


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 20160234470 A1) in view of Murata (US 20150271293 A1) in view of Huang et al. (US 20140089662 A1)
In regards to claim 4, Honda-Murata teaches the information processing system according to claim 1. 
Honda-Murata does not specifically teach, wherein the hardware processor 20is further configured to acquire shared site information, in which the one or more users are registered, from a shared site service included in the external service, and set the one or more users registered in the 25shared site information, as the identified one or-97- more users.
However, Huang further teaches, wherein the hardware processor 20is further configured to acquire shared site information, in which the one or more users are registered, from a shared site service included in the external service, and set the one or more users registered in the 25shared site information, as the identified one or-97- more users. (See paragraph 26, A terminal can be both a file-sharing terminal and a file-receiving terminal.  For example, it can both share data by putting the data on a page of the local HTTP server and sending the URL of the page to other terminals and receive alerts from other terminals and access data on the other terminals using URLs in the received alerts…paragraph 28, a user can still share data when only having access to a local area network (LAN)…paragraph 39, When terminal 1 needs to share a file (e.g., a photo album, video clip, etc.) with other terminals, it can first turn on the services of the local HTTP Server and place the file to be shared on a designated page of the HTTP server. Even though other terminals use different browsers as shown in fig. 3, they are all registered under local HTTP server, thereby sharing local site. Further looking at fig. 3 and paragraph 39, terminal 1 user is identified one or more user. Also see fig. 4 and associated paragraphs)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Honda-Murata to further comprise system taught by Huang because utilizing Haung’s system can provide the following advantages: in the embodiments, when a file is to be shared, the terminal storing the file can broadcast a link address.  The other terminal(s) can access (e.g., download or browse) the shared file via the link address.  This can eliminate the requirement of a dedicated server, thereby reducing cost and improve on real-timeliness of the process (paragraph 11).
  
In regards to claim 8, Honda-Murata -Huang teaches the information processing system according to claim 4, wherein the hardware processor is further configured to acquire the shared site 20information by using the setting for using the external service stored in association with a user identified first among the one or more users. (See rejection of claim 4 set forth above regarding acquiring the shared site information disclosed by Huang. Honda further discloses acquiring user information using the setting (i.e. email sending function automatically entering user’s email address, see claim 1) when user scans his RFID card as taught in fig. 8, S1-S4, “update setting screen”)


Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 20160234470 A1) in view of Murata (US 20150271293 A1) in view of Allain et al. (US 20140215551 A1)

In regards to claim 5, Honda-Murata teaches the information processing system according to claim 1.
Honda-Murata does not specifically teach, wherein the hardware processor is further configured to acquire shared folder information, in which 10the one or more users, sharing a shared folder in the external service, are registered, and set the one or more users registered in the shared folder information, as the identified one or more users. 
However, Allain further teaches, wherein the hardware processor is further configured to acquire shared folder information, in which 10the one or more users, sharing a shared folder in the external service, are registered, and set the one or more users registered in the shared folder information, as the identified one or more users. (See 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Honda-Murata to further comprise system taught by Allain because Allain’s system enables an administrator of a group account to limit sharing of content outside of the group and to provide more control for how group members share content (paragraph 4). Also, providing access to a shared folder in the synchronized online content management system enhances file sharing/transmitting.


In regards to claim 9, Honda-Murata -Allain teaches the information processing system according to claim 5, wherein the hardware processor is further configured to acquire the shared folder 5information by using the setting for using the external service stored in association with a user identified first among the one or more users.  (See rejection of claim 5 set forth above regarding acquiring the shared folder information disclosed by Allain. See Allain specifically fig. 2, 4, and associated paragraphs. Honda further discloses acquiring user information using the setting (i.e. email sending function automatically entering user’s email address, see claim 1) when user scans his RFID card as taught in fig. 8, S1-S4, “update setting screen”)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 20160234470 A1) in view of Murata (US 20150271293 A1), and further in view of Choi et al. (US 20170353525 A1)


In regards to claim 17, Honda-Murata teaches the information processing system according to claim 1, wherein the transmission destination types include a storage, an email address, and a shared website. (See Honda fig. 7, input for “email address”, where data is sent to mail service. Also see Murata fig. 18, external device is comprises a storage)
Honda-Murata does not specifically teach, wherein the transmission destination types include a shared website
However, Choi further teaches, wherein the transmission destination types include a shared website (See paragraph 48-49, fig. 6, The server 140 can provide the second electronic device 120 with the webpage including the file uploaded by the first electronic device 110)
.



Claim Objections
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicants’ arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicant’s amendment.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JUSTIN S LEE/Primary Examiner, Art Unit 2177